Title: To George Washington from Brigadier General William Maxwell, 26 May 1780
From: Maxwell, William
To: Washington, George



Sir
One Mile from Elizth Town [N.J.] 26th May 1780

I have to inform Your Excellency that a party of the British came from Statten Island last nigh[t], in boats and escorted by some gun boats to cover their landing, and embarking if necessary; they landed near New Ark about break of day, but made no surprise on the Troops; they came into the Town between break of day and sunrise, it is supposed they had from 200 to 270 Men and one Field piece. Capt. Reading met them with his men in small partys (assisted by the Militia who turned out spiritedly) a little on this side the Court House and fired on them from behind Fences &Ca so that they proceeded no further this way, but turned to their Boats and emba[r]ked; we had two men taken that was patroling and one Sergt that was seperated by some means from the Troops in Town. Capt. Knox is wounded in the Mouth, and two of the Militia are wounded also. Two boys that the Enemy let go on their embarking, informs that the Enemy had severlal wounded. Capt.

Reading with his Troops and the Militia kept on their flanks and rear with a constant firing till they got to their Boats I am informed they all behaved admirably well. A party or Picket we had at Bond Creek Bridge thought to have got in for a part of the Action but was too late, as the Enemy went of[f] so quick. They have taken of several of the Inhabitants but I am informed they are mostly all disafected. It seems that the Enemy had suffered it to leak out that they were to come out to New Ark some nights ago but did not come, it was again reported that they would be out last night but it was thought they could not pass Bargin point without being discovered by the Guards at Elizth Town point; but it seems they did pass undiscovered.
It is thought Capt. Noxes wound is dangerous—he has a part of his tung cut off and his Jaw broke. The Engineer promised to be down yesterday and his not coming prevents us going on with the work as we could wish. The Inhabitants say the ground pitched on for the Works will be very spungey when wet weather comes on. I moved to this place Yesterday and am Your Excellencys Most Obedient Humble Servant

Wm Maxwell

